            Case 1:19-cv-00218-LJV Document 18 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 MARY BETH A.,1

                Plaintiff,

           v.                                              19-CV-0218-LJV
                                                           DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

           Defendant.
___________________________________


       The plaintiff, Mary Beth A. (“Mary Beth”), is a prevailing party in this social

security benefits action. Her counsel has moved for $6,497.02 in attorney’s fees under

the Equal Access to Justice Act (“EAJA”). Docket Item 17. The defendant has not

responded, and the time to do so has now expired. See Local Rule 5.5(f).

       The EAJA provides in relevant part:

       Except as otherwise specifically provided by statute, a court shall award to
         a prevailing party other than the United States fees and other expenses,
        . . . incurred by that party in any civil action . . . brought by or against the
       United States . . . unless the court finds that the position of the United States
       was substantially justified or that special circumstances make an award
       unjust.

28 U.S.C. § 2412(d)(1)(A) (emphasis added). “The Government bears the burden of

showing that its position was ‘substantially justified,’ and to meet that burden, it must

make a ‘strong showing’ that its action was ‘justified to a degree that could satisfy a



       1 To protect the privacy interests of social security litigants while maintaining
public access to judicial records, this Court will identify any non-government party in
cases filed under 42 U.S.C. § 405(g) only by first name and last initial. Standing Order,
Identification of Non-government Parties in Social Security Opinions (W.D.N.Y. Nov. 18,
2020).
           Case 1:19-cv-00218-LJV Document 18 Filed 12/08/20 Page 2 of 2




reasonable person.’” Healey v. Leavitt, 485 F.3d 63, 67 (2d Cir. 2007) (quoting Pierce

v. Underwood, 487 U.S. 552, 565 (1988)).

         The Commissioner here has not made any showing, let alone a strong one, that

its position was substantially justified. Indeed, this Court previously vacated the

Commissioner’s decision after finding that the ALJ made multiple errors to Mary Beth’s

prejudice. See generally Docket Item 15.

         There also are no special circumstances that would make the requested award

unjust. Just the opposite—the requested fee is quite reasonable. In “districts within the

Second Circuit, the average time approved by courts for routine social security disability

cases ranges from twenty to forty hours.” Parsons v. Comm’r of Soc. Sec., 2008 WL

5191725, at *1 (N.D.N.Y. Dec. 10, 2008). Counsel here expended 31.6 hours, including

time spent on this motion, which is well within the average range. And the requested

fees will compensate counsel at the reasonable rate of approximately $205.60 an hour.


                                      CONCLUSION


         For the foregoing reasons, Mary Beth’s motion for EAJA fees, Docket Item 17, is

GRANTED, and Mary Beth’s counsel is awarded $6,497.02 in EAJA fees.



         SO ORDERED.

Dated:         December 8, 2020
               Buffalo, New York




                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE


                                             2
